                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MARSHALL SCOTT GRAY,

      Plaintiff,

v.                                               CASE NO. 8:18-cv-2912-T-02JSS

ACE AMERICAN INSURANCE
COMPANY, et al.,

      Defendants.
                                           /


                                      ORDER

      This cause came before the Court at a hearing held May 3, 2019, on

Defendants’ Motion to Dismiss and Compel Arbitration (Dkt. 13) and Plaintiff’s

Opposition (Dkt. 20). After hearing argument and carefully reviewing the file and

applicable law, the Court compels arbitration.

      This action seeks a declaration to determine coverage under a recreational

marine insurance policy issued by Defendant ACE American Insurance Company

(“ACE”).1 See docket 10-1 (policy). The bottom of the insured vessel, the

Amazing II, was damaged in an incident on November 26, 2017. Dkt. 10 ¶ 19



      1
         A second count alleges breach of contract based on the denial of coverage under
the policy (bad faith). Dkt. 1 ¶¶ 41-45 (complaint); Dkt. 10 ¶¶ 64-68 (amended
complaint).
(“[T]he vessel hit a submerged object in the channel . . . [which] ‘tore hole in

bottom of boat. Boat took on water, sank & capsized in under two min.’”); Dkt.

10-2 (Coast Guard accident report). The Defendant contends the boat bottom

delaminated due to a hull defect, not an accidental impact. Plaintiff, the insured,

filed this action on November 29, 2018. Dkt. 1.

      Defendants now argue that the case must be arbitrated pursuant to the terms

of the policy. The arbitration provision of the policy provides in pertinent part:

             Any controversy or claim, whether based on contract,
             tort, statute or other legal or equitable theory (including
             but not limited to any claim of fraud, misrepresentation
             or fraudulent inducement, arising out of or related to this
             policy, the interpretation, enforcement, or breach thereof,
             or the handling of any claim involving this policy), shall
             be referred to and settled by arbitration in accordance
             with the then current CPR Institute for Dispute
             Resolution Rules for Non-Administered Arbitration and
             this provision. The arbitration shall be governed by the
             Convention on the Recognition and Enforcement of
             Foreign Arbitral Awards, implemented at 9 U.S.C. §§
             201-208, or if said Convention shall be held not to be
             applicable, by the United States Arbitration Act, 9 U.S.C.
             §§ 1-16, to the exclusion of any provision of state or
             other law inconsistent therewith or which would produce
             a different result, and judgment upon the award rendered
             by the arbitrator may be entered by any court having
             jurisdiction. . . .
             ....

             d. The request for arbitration must be filed within one
             (1) year of the date of loss or damage; and


                                         -2-
             e. We may arbitrate the amount of your loss or damage
             without waiving our right to determine coverage or a
             lack of coverage for the loss.

Dkt. 10-1 at 26. Plaintiff refuses to arbitrate. Plaintiff contends 1) the policy is

ambiguous and illusory, and 2) the Federal Arbitration Act (“the FAA”) does not

apply. Both arguments are unavailing.

       The FAA, not Florida law, is applicable. The statute provides that a written

provision in “any maritime transaction or a contract evidencing a transaction

involving commerce” to resolve disputes “arising out of such contract or

transaction” is valid, irrevocable, and enforceable. 9 U.S.C. § 2. Plaintiff

purchased a marine insurance policy on his 36-foot Glasstream. Dkt. 10-1. The

transaction between Plaintiff and ACE constitutes a maritime transaction under the

FAA.

       Plaintiff argues that the FAA must yield to Florida law because the

McCarran-Ferguson Act, 15 U.S. C. §§ 1011-1015, protects state insurance

regulation from federal encroachment. This argument is precluded by Kong v.

Allied Prof’l Ins. Co., 750 F.3d 1295, 1303 (11th Cir. 2014) (citing 15 U.S.C. §

1012). Because no Florida insurance statute has been cited that would be

invalidated, impaired or superceded by the FAA, the FAA applies. See id. (citing

Moore v. Liberty Nat’l Life Ins. Co., 267 F.3d 1209, 1220 (11th Cir. 2001)).


                                          -3-
      Arbitration should be compelled if 1) the plaintiff entered into a written

arbitration agreement that is enforceable “under ordinary state-law” contract

principles, and 2) the claims before the court fall within the scope of that

agreement. Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir. 2008); Ross v.

Vacation Rental Pros Prop. Mgmt., LLC, No. 8:17-cv-16-26JSS, 2017 WL

10276731, at * 1 (M.D. Fla. Mar. 17, 2017) (citing Lambert). “[A]mbiguities

about the scope of an arbitration agreement must be resolved in favor of

arbitration.” Lamps Plus, Inc. v. Varela, No. 17-988, 2019 WL 1780275, at *8

(U.S. Apr. 24, 2019) (recognizing continued adherence to Moses H. Cone

Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

      The parties’ intent to arbitrate a coverage issue is ascertained from the

language of the agreement. Voorhees v. ACE Am. Ins. Co., 244 F. Supp. 3d 861,

866-67 (E.D. Wis. 2017). Voorhees involved the same agreement as the one in

this case. The parties agreed in Voorhees, as here, to arbitrate “any controversy or

claim, . . . arising out of or related to this policy, the interpretation, enforcement,

or breach thereof, or the handling of any claim involving this policy.” 244 F.

Supp. 3d at 866; Dkt. 10-1 at 26. The court found the language unambiguous.

Voorhees, 244 F. Supp. 3d at 866-67.




                                           -4-
      Under Florida law, as Wisconsin, interpretation of an insurance contract is a

question of law. Voorhees, 244 F. Supp. 3d at 866 (Wisconsin law); Gas Kwick,

Inc. v. United Pacific Ins. Co., 58 F.3d 1536, 1538-39 (11th Cir. 1995) (Florida

law). The Court finds the language is clear – the parties intended to arbitrate “any

controversy or claim . . . arising out of or related to this policy.” The policy

coverage issue therefore falls within the scope of the agreement.

      Accordingly, Defendants’ Motion to Dismiss Plaintiff’s Amended

Complaint and Compel Arbitration or, in the alternative, Motion to Dismiss and

Strike Various Allegations (Dkt. 13) is granted in part and denied in part. All

proceedings in this case are stayed, and the parties are directed to arbitrate this

action pursuant to the terms of the agreement. The Clerk is directed to

administratively close this case during the period of the stay, subject to being

reopened on motion of either party at the conclusion of the arbitration process.

      DONE AND ORDERED at Tampa, Florida, on May 9, 2019.



                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record


                                          -5-
